DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saied (US Pub: 2011/0070921 A1) in view of Korneluk et al. (US Patent 9,877275 B2).
As to claim 1, Saied discloses a keypad (i.e. the mobile device as seen in figures 2-3 is a mobile device with a keypad having a front facing alphanumeric design) (see Fig. 2-3, [0025-0026]), comprising: 
 	a keypad shell (i.e. the body of the device of figure 3 is a shell for the enclosed keypad) (see Fig. 3, [0025]); and 
 	a keypad circuit board disposed inside the keypad shell (i.e. since the device of figure 1, the mobile device of Saied is created with electronic circuitry including the keypad module that is attached to the rest of the processing unit as seen in figure 1) (see Fig. 1-3, [0030-0032]); 
 	wherein two subscriber identity module (SIM) card sockets (i.e. the dual sock for SIM card as seen in figure 2) (see Fig. 2, [0025]), and a first communication module configured to access the Internet and connected to the two SIM card sockets are disposed in the keypad shell, and a SIM card switch is connecting the first communication module and the two SIM card sockets (i.e. since the device of figure 1-3 is a mobile phone system with FM Radio Antenna 7 and GSM and CDMA network connection it has a mobile connection processor which connects the SIM card to the network to allow for mobile communication to take place and since the device has dual sim card they are switched to control the communication on the GSM network which requires the control of a SIM card out of the two present) (see Fig. 1-3, [0025]); 
 	wherein a second communication module configured to communicate with a mobile terminal is disposed on the keypad circuit board, and the keypad circuit board is connected to the first communication module (i.e. the second communication module is the display control module with a mobile terminal as seen in figure 3 which operates a 
 	wherein a dustproof cover covers (i.e. the cover 17 is shown in figure 2 which covers the two SIM card holes 3) (see Fig. 2) two SIM card holes disposed in the keypad shell and corresponding to the two SIM card sockets, and a rectangular hole disposed outside the two SIM card holes and connected to the two SIM card holes fits the dustproof cover (i.e. as seen in figure 2, the rectangular hole on the bad of the phone unit is seen to contain the two SIM card holes 3 which allow the cover to cover the back surface of the unit to provide a dust proof covering function) (see Fig. 2, [0025-0031]).
	However, Saied does not explicitly teach a SIM card switch is coupled between the first communication module and the two SIM card sockets (i.e. Saied teaches a working dual SIM card power GSM phone but is silent about a SIM card switch coupling the first communication module and the two SIM card sockets).
 	Korneluk teaches a SIM card switch is coupled between the first communication module and the two SIM card sockets (i.e. as seen in figure 7-9 Korneluk teaches a dedicated switch 718 which connects the first SIM card 712 and the second SIM card 714 to the processor 104 to complete the communication interface system) (see Fig. 7-9, Col. 13, Line 30-Col. 14, Line 65).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the dedicated switching method of Korneluk 
 	As to claim 7, Saied teaches a keypad (i.e. the mobile device as seen in figures 2-3 is a mobile device with a keypad having a front facing alphanumeric design) (see Fig. 2-3, [0025-0026]), comprising: 
 	a keypad shell (i.e. the body of the device of figure 3 is a shell for the enclosed keypad) (see Fig. 3, [0025]); and 
 	a keypad circuit board disposed inside the keypad shell (i.e. since the device of figure 1, the mobile device of Saied is created with electronic circuitry including the keypad module that is attached to the rest of the processing unit as seen in figure 1 which is enclosed in the body shell as seen in figure 3) (see Fig. 1-3, [0030-0032]); 
 	wherein two subscriber identity module (SIM) card sockets (i.e. the two SIM socket is seen in element 3 presented in figure 2) (see Fig. 2), and a first communication module configured to access the Internet and connected to the two SIM card sockets are disposed in the keypad shell (i.e. since the device of figure 1-3 is a mobile phone system with FM Radio Antenna 7 and GSM and CDMA network connection it has a mobile connection processor which connects the SIM card to the network to allow for mobile communication to take place) (see Fig. 1-3, [0025]), and a SIM card switch connects first communication module and the two SIM card sockets (i.e. since the device of figure 1-3 is a mobile phone system using the GSM network connection technology it has a mobile connection processor which connects the SIM card to the network by switch at least one of the SIM card to control the communication 
 	However, Saied does not explicitly teach a SIM card switch is coupled between the first communication module and the two SIM card sockets (i.e. Saied teaches a working dual SIM card power GSM phone but is silent about a SIM card switch coupling the first communication module and the two SIM card sockets).
 	Korneluk teaches a SIM card switch is coupled between the first communication module and the two SIM card sockets (i.e. as seen in figure 7-9 Korneluk teaches a dedicated switch 718 which connects the first SIM card 712 and the second SIM card 714 to the processor 104 to complete the communication interface system) (see Fig. 7-9, Col. 13, Line 30-Col. 14, Line 65).
 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the dedicated switching method of Korneluk to implement the dual SIM card mobile phone device, in order to reduce the design into practice by creating a practical dual SIM card interface to allow for mobile communication in the cellular network interface (see Korneluk Col. 14, Line 13-48).
 	As to claim 14, Saied teaches a keypad (i.e. the mobile device as seen in figures 2-3 is a mobile device with a keypad having a front facing alphanumeric design), comprising: 
 	a keypad shell (i.e. the body of the device of figure 3 is a shell for the enclosed keypad) (see Fig. 3, [0025]); and 
 	a keypad circuit board disposed inside the keypad shell (i.e. since the device of figure 1, the mobile device of Saied is created with electronic circuitry including the 
 	wherein two subscriber identity module (SIM) card sockets (i.e. the two SIM socket is seen in element 3 presented in figure 2) (see Fig. 2), and a first communication module configured to access the Internet and connected to the two SIM card sockets are disposed in the keypad shell, and a SIM card switch connects the first communication module and the two SIM card sockets (i.e. since the device of figure 1-3 is a mobile phone system using the GSM network connection technology it has a mobile connection processor which connects the SIM card to the network by switch at least one of the SIM card to control the communication on the GSM network which requires the control of at least one SIM card out of the two that is present) (see Fig. 1-3, [0025]);
 	wherein a second communication module configured to communicate with a mobile terminal is disposed on the keypad circuit board, and the keypad circuit board is connected to the first communication module (i.e. the second communication module is the display control module with a mobile terminal as seen in figure 3 which operates a LCOS project for displaying object from another device as seen in figure 1-3 and explicated defined by claim 3 which shows the connection of a laptop mobile device terminal is able to display with the phone being able to project the display from the laptop device) (see Fig. 1-3, [0030-0031], claim 3).
 	However, Saied does not explicitly teach a SIM card switch is coupled between the first communication module and the two SIM card sockets (i.e. Saied teaches a working dual SIM card power GSM phone but is silent about a SIM card switch coupling the first communication module and the two SIM card sockets).

 	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to have used the dedicated switching method of Korneluk to implement the dual SIM card mobile phone device, in order to reduce the design into practice by creating a practical dual SIM card interface to allow for mobile communication in the cellular network interface (see Korneluk Col. 14, Line 13-48).
 	As to claim 2, Saied teaches the keypad according to claim 1, wherein a connector disposed on a surface of the keypad shell (i.e. the connected 6 is said to be a USB design which is seen to be connected to the keypad and the communication module) (see Fig. 1, [0030]) is connected to the keypad circuit board and the first communication module (i.e. as seen in figure 1, the USB connector 6 is seen to be connected to PCB 15 which is connected to the keypad 10 and the PCB contains the first communication module to enable cellular communications which is situated on the keypad shell) (see Fig. 1, [0030]).
	As to claim 4, Korneluk teaches the keypad according to claim 1, wherein the first communication module is a fourth generation of mobile phone mobile communication technology standards (4G) module (i.e. Korneluk teaches the telecommunication module being 4G LTE type ) (see Col. 4, Lines 27-32).

	As to claim 6, Saied teaches the keypad according to claim 1, wherein the two SIM card holes are disposed on an edge of a backend of the keypad shell (i.e. the figure 2 embodiment of Saied shows the two SIM card holes are on the back plane which is an edge on the phone which is hollowed for the card to be inserted) (see Fig. 2).
 	As to claim 8, Saied teaches the keypad according to claim 7, wherein two SIM card holes corresponding to the two SIM card sockets are disposed in the keypad shell (i.e. since the body of the mobile phone device is the shell, the holes 3 are disposed on the shell) (see Fig. 2).
	As to claim 9, Saied teaches keypad according to claim 8, wherein a dustproof cover covers the two SIM card holes (i.e. as seen in figure 2 the cover 17 covers both of the holes 3) (see Fig. 2).
	As to claim 10, Saied teaches keypad according to claim 8, wherein the two SIM card holes are disposed on an edge of a backend of the keypad shell (i.e. the figure 2 embodiment of Saied shows the two SIM card holes are on the back plane which is an edge on the phone which is hollowed for the card to be inserted) (see Fig. 2).
	As to claim 11, Saied teaches keypad according to claim 7, wherein a connector disposed on a surface of the keypad shell is connected to the first communication module (i.e. as seen in figure 1, the USB connector 6 is seen to be connected to PCB 
	As to claim 13, Korneluk teaches keypad according to claim 12, wherein the first communication module is a fourth generation of mobile phone mobile communication technology standards (4G) module (i.e. Korneluk teaches the telecommunication module being 4G LTE type ) (see Col. 4, Lines 27-32).
	As to claim 15, Saied teaches keypad according to claim 14, wherein two SIM card holes corresponding to the two SIM card sockets are disposed in the keypad shell (i.e. since the body of the mobile phone device is the shell, the holes 3 are disposed on the shell) (see Fig. 2).
	As to claim 16, Saied teaches keypad according to claim 15, wherein a dustproof cover covers the two SIM card holes (i.e. as seen in figure 2 the cover 17 covers both of the holes 3) (see Fig. 2).
	As to claim 17, Saied teaches keypad according to claim 14, wherein a connector disposed on a surface of the keypad shell is connected to the keypad circuit board and the first communication module (i.e. as seen in figure 1, the USB connector 6 is seen to be connected to PCB 15 which is connected to the keypad 10 and the PCB contains the first communication module to enable cellular communications which is situated on the keypad shell) (see Fig. 1, [0030]).
	As to claim 19, Korneluk teaches keypad according to claim 14, wherein the first communication module is a fourth generation of mobile phone mobile communication 
	As to claim 20, Saied teaches keypad according to claim 14, wherein the second communication module is selected from a BLUETOOTH module, a WIFI module, and a BLUETOOTH and WIFI module (i.e. Saied explicitly teaches a WIFI connection method as the second communication module which connects the LCOS projector in Fig1 and claim 3) (see Fig. 1, [0026-0032], Claim 3).

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saied in view of Korneluk as applied to claims 1, 11 and 17 above, and further in view of Kwak et al. (US Pub: 2019/0120805 A1).
As to claim 3, Saied and Korneluk teaches the keypad according to claim 2, but does not teach wherein the connector is a pogo pin (i.e. Saied teaches a generic type connector but does not teach the physical design).
Kwak teaches the connector is a pogo pin (i.e. Kwak teaches a pogo-pin connector design 910 to 960 which is connected to the terminal and inserted into the device 101) (see Fig. 9, [0096-0097]).
Since both Saied and Kwak teaches cellular phone based system with SIM card design they are analogous in having the same field of endeavor and solving similar type of problems.  Therefore, it would have been obvious for one or ordinary skill in the art at the time the invention was made to have further implement the connector design of Saied with the pogo-pin design of Kwak, into to reduce the invention to practice with 
 	As to claim 12, Kwak teaches keypad according to claim 11, wherein the connector is a pogo pin (i.e. Kwak teaches a pogo-pin connector design 910 to 960 which is connected to the terminal and inserted into the device 101) (see Fig. 9, [0096-0097]).
As to claim 18, Kwak teaches keypad according to claim 17, wherein the connector is a pogo pin (i.e. Kwak teaches a pogo-pin connector design 910 to 960 which is connected to the terminal and inserted into the device 101) (see Fig. 9, [0096-0097]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Baliarda et al. (US Pub: 2008/0018543 A1) is cited to teach a similar type of dual sim-card device with key input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 12, 2021